Case: 17-20778      Document: 00514775677         Page: 1    Date Filed: 12/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-20778                             FILED
                                  Summary Calendar                    December 27, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIC UGORJI,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-260-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Eric Ugorji pleaded guilty to conspiracy to commit heath care fraud and
was sentenced to 120 months of imprisonment and a three-year term of
supervised release. On appeal, he contends that his trial counsel rendered
ineffective assistance of constitutional magnitude.
       As Ugorji acknowledges, we generally do not review claims of ineffective
assistance of counsel on direct appeal when those claims have not been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20778     Document: 00514775677     Page: 2   Date Filed: 12/27/2018


                                  No. 17-20778

presented before the district court, United States v. Haese, 162 F.3d 359, 363
(5th Cir. 1998). Such claims generally “cannot be resolved on direct appeal
when [they have] not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States
v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We will review ineffective assistance claims on direct appeal
only in rare cases where the record allows for a fair evaluation of the merits.
United States v. Rivas, 157 F.3d 364, 369 (5th Cir. 1998). When the record
does not provide substantial details about the attorney’s conduct or the
appellant’s allegations, the record is not sufficiently developed. United States
v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991).
      Here, Ugorji does not claim that there were any allegations about
ineffective assistance of counsel raised in, or considered by, the district court;
accordingly, there was no opportunity to develop the claim. The district court
did not conduct an evidentiary hearing at which testimony was adduced or
request affidavits or other evidence as to Ugorji’s claim, and the record
contains few details about counsel’s conduct regarding the alleged errors.
Thus, the record is not sufficiently developed to allow direct review of Ugorji’s
claim. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); United
States v. Kizzee, 150 F.3d 497, 502-03 (5th Cir. 1998). We therefore DISMISS
WITHOUT PREJUDICE as to Ugorji’s right to assert his ineffective assistance
claims in a 28 U.S.C. § 2255 proceeding. See Isgar, 739 F.3d at 841; Bounds,
943 F.2d at 544.




                                        2